Citation Nr: 1423927	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from February 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Appeals Management Center, Washington, DC, and a September 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim for an initial rating for hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent evaluation assigned for the Veteran's service-connected tinnitus is the maximum rating authorized, and the Veteran has not identified any disability factor due to tinnitus which is not encompassed in the schedular evaluation.


CONCLUSION OF LAW

No criterion for an evaluation in excess of 10 percent for tinnitus is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Effective in 2003, the provisions of 38 C.F.R. § 4.87 provide that recurrent tinnitus warrants a 10 percent evaluation.  Only a single evaluation is to be assigned for recurrent tinnitus no matter whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The 10 percent initial evaluation assigned in this case is the maximum schedular evaluation available for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent.  

An initial schedular evaluation in excess of 10 percent for tinnitus is not authorized under the law and regulations governing veterans' benefits.  The appeal for a higher initial rating must be denied.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board has also considered whether Remand of the claim for an initial rating in excess of 10 percent for tinnitus for review of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran's service-connected tinnitus has interfered with his employment, nor does the evidence show frequent hospitalization or other manifestations of the disability which exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular for the Veteran's service-connected tinnitus is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the current appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for hearing loss and tinnitus, no additional notice is required.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (separate VCAA notification not required for "downstream" issues such as an initial rating following a service connection grant).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished as to the claims addressed in this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  The Veteran was provided VA examination.  The examination was adequate because it was conducted in conjunction with review of the record, including service treatment records.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal for an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran's hearing acuity was last examined using Maryland CNC word testing, as required by the governing regulation, in November 2008, more than six years ago.  38 C.F.R. § 4.85.  

VA outpatient audiology records dated in 2009, obtained in conjunction with the Veteran's request for hearing aids, reflect that some changes in the Veteran's hearing acuity were noted by VA providers after the November 2008 audiology examination.  See September 2009 Otolaryngology Consultation Note.  The Veteran should be afforded contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination).  

The Veteran noted a belief that some providers had different guidelines for testing hearing acuity than other providers.  The Board notes that VA examination conducted for rating purposes is required to include the Maryland CNC speech discrimination test and puretone audiometry; the Board has no authority to request an examination that does not conform to the regulation for purposes of a VA rating examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment notes related to otolaryngology evaluation, audiology evaluations, or hearing aid evaluations from January 2010 to the present.

2.  Schedule the Veteran for VA audiology examination to determine the current severity of his bilateral hearing loss.  The examination must be conducted in compliance with governing regulations, using puretone audiometry and the Maryland CNC speech discrimination test.  All appropriate testing should be conducted, and all clinical findings should be reported in detail.  Specifically, the examiner should address the functional effects caused by the Veteran's hearing disability, including the effects on the Veteran's daily living, if any.  See Martinak v. Nicholson, 21 Vet. App. 477, 455 (2001).  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Readjudicate the claim for an initial evaluation in excess of 10 percent for hearing loss disability from November 1, 2008.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


